Citation Nr: 1012732	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension to include a cardiovascular disorder 
(previously claimed as service connection for a chest 
condition), and if so whether service connection is 
warranted.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bursitis of the right shoulder, and if so whether service 
connection is warranted.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury, and if so whether service 
connection is warranted.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury, and if so whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to February 
1969.  He also served in the Marine Corp Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, a Travel Board hearing was held at the RO 
that was conducted by the undersigned Acting Veterans Law 
Judge.  

As will be discussed subsequently in detail, service 
connection for hypertension, to include a cardiovascular 
disorder (previously claimed as service connection for a 
chest condition), bursitis of the right shoulder, residuals 
of a low back injury, and residuals of a neck injury, were 
previously decided in a prior 1982 rating decision that is 
final; and the Board must first consider those issues on a 
new and material basis.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).  

The issues of service connection for hypertension to include 
a cardiovascular disorder (previously claimed as service 
connection for a chest condition), bursitis of the right 
shoulder, residuals of a low back injury, and residuals of a 
neck injury will then be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A February 1982 rating decision denied the Veteran's 
claims for service connection for chest, shoulder, neck, and 
low back conditions.  The Veteran was notified of the rating 
denial along with his appellate rights in February 1982; and 
he did not appeal that decision.  That was the last final 
disallowance of the claims.  

2. Since the final February 1982 rating denial of those 
claims additional evidence has been received some of which 
is neither cumulative nor redundant, raises a reasonable 
possibility of substantiating the claims of service 
connection for hypertension, to include a cardiovascular 
disorder (previously claimed as service connection for a 
chest condition), bursitis of the right shoulder, residuals 
of a low back injury, and residuals of a neck injury.


CONCLUSIONS OF LAW

1. The February 1982 decision that that denied service 
connection for service connection for chest, shoulder, neck, 
and low back conditions is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2. New and material evidence has been received since the 
February 1982 decision to reopen the claims of service 
connection for hypertension to include a cardiovascular 
disorder (previously claimed as service connection for a 
chest condition), bursitis of the right shoulder, residuals 
of a low back injury, and residuals of a neck injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist 

As will be discussed later, the Board is reopening the 
claims, and then further developing them on remand before 
readjudicating them on the underlying merits. As a result, 
there is no need to discuss at this point whether there has 
been compliance with the duty-to-notify- and-assist 
provisions of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  This is better 
determined once the additional development on remand has 
been completed, including in terms of: (1) informing the 
Veteran of the information and evidence not of record that 
is necessary to substantiate her underlying claims for 
service connection; (2) informing her of the information and 
evidence that VA will obtain and assist her in obtaining; 
and (3) informing him of the information and evidence he is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Proper VCAA notice will once 
more, as was done in a March 2007 and July and August 2008 
VA letters, advise him of the downstream disability rating 
and effective date elements of his claims, in the event 
service connection is eventually granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since the Board is reopening the claims, there is 
no need to discuss whether there has been compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of 
notifying the Veteran of the evidence necessary to 
substantiate the element or elements of his claims.  Kent, 
20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006) (where VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).  This is because the Board is reopening the 
claims irrespective of any Kent concerns.


II. Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for Hypertension to include a 
cardiovascular disorder (Previously Claimed as Service 
Connection for a Chest Condition), Bursitis of the Right 
Shoulder, Residuals of a Low Back Injury, and Residuals of a 
Neck Injury

In the January 2008 rating decision, the RO denied the 
aforementioned claims based on the merits of service 
connection.  However, the record also shows that in a 
February 1982 rating, the RO previously considered the 
issues of service connection for chest, shoulder, neck, and 
low back conditions which was a final action as will be 
explained. 

Therefore, irrespective of the RO's determination as to 
whether there is new and material evidence for the claims at 
hand, the Board must also make this threshold preliminary 
determination, before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claim on the 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

If the Board finds that no new and material evidence has 
been offered, that is where the analysis must end, and what 
the RO determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).

As mentioned before, a February 1982 rating decision was the 
initial denial of service connection for chest, shoulder, 
neck, and low back conditions.  It should also be pointed 
out that the Veteran's July 1981 initial claim and 
associated documents referenced chest pain and elevated 
blood pressure, therein the association between claimed 
chest pain and hypertension to include a cardiovascular 
disorder that has been phrased as an issue.  The RO in 
February 1982 determined that the conditions were not shown 
on a September 1981 VA medical examination.  

Later in February 1982, the Veteran was informed of the 
rating denials of service connection for chest, shoulder, 
neck, and low back conditions.  That letter also informed 
the Veteran of his appeal rights.  A notice of disagreement 
or substantive appeal was not filed by the Veteran.  The 
February 1982 rating was the last final disallowance of the 
claim.  So that decision is final and binding on the Veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in October 
2006.  

In order to reopen a previously and finally disallowed 
claim, the first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

If there is new and material evidence, then the claim will 
be reevaluated on the underlying merits, but only after 
ensuring the duty to assist the claimant under 38 U.S.C.A. § 
5107(a) has been fulfilled.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be 
opened, and it must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The additional evidence that has been received since the 
prior final and binding February 1982 rating decision 
includes numerous VA medical records and examination reports 
from 2006 that reveal degenerative disc disease of the 
cervical spine, degenerative arthritis of the right 
shoulder, a status post lumbar laminectomy, and 
hypertension.  This is medical evidence that is neither 
cumulative nor redundant of evidence previously considered 
at the time of the last final disallowance.  Further, and 
most importantly, the Court has held that a claim involving 
a newly diagnosed disorder, whether or not medically related 
to a previously considered disorder, cannot be considered to 
be the same claim when the newly diagnosed disorder had not 
been considered by adjudicators in a previous decision. See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  See also Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); cf. Spencer v. Brown, 
4 Vet. App. 283, 288 (1993).  

When making the determination of whether evidence is 
material, the "credibility of the evidence must be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible"). 

As a result, this additional evidence is new and material 
and, therefore, sufficient to reopen the Veteran's claims 
pursuant to 38 C.F.R. § 3.156.  Accordingly, the petition to 
reopen the claims is granted. 38 U.S.C.A. § 5108.  The 
appeal is granted to this extent, and this extent only, 
subject to the further development on remand.


ORDER

As there is new and material evidence, the petitions to 
reopen the Veteran's claims for service connection for 
hypertension to include a cardiovascular disorder 
(previously claimed as a chest condition), bursitis of the 
right shoulder, residuals of a low back injury, and 
residuals of a neck injury are granted, subject to the 
further development of these claims on remand.


REMAND

Ultimately, the Veteran is seeking service connection for 
hypertension to include a cardiovascular disorder 
(previously claimed as a chest condition), bursitis of the 
right shoulder, residuals of a low back injury, and 
residuals of a neck injury. Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Review of the medical evidence shows service treatment 
records (STR's) that reveal complaints or findings 
pertaining to the low back, neck, shoulder, and elevated 
blood pressure.  As mentioned among the new evidence that 
has been received are medical findings that show current 
evidence chronic low back, cervical spine, right shoulder 
and hypertension disabilities.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on 
the claim.

Here there is competent medical evidence of the claimed 
disabilities, as well as evidence of in-service findings, 
thus it must be said that there is at least an indication 
that these disorders may be associated with his service, but 
there is insufficient competent medical evidence on file for 
the VA to decide these claims in terms of any medical nexus.  
Therefore, the Veteran should be scheduled for VA 
examination(s) to determine the nature and etiology of his 
low back, neck or cervical spine, shoulder, and hypertension 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA 
compensation examinations to obtain a 
medical opinion regarding the nature and 
etiology of his low back, bilateral 
shoulder, neck or cervical spine, and 
hypertension, to include a cardiovascular 
disorders, specifically indicating whether 
it is at least as likely as not (50% 
probability or greater) these conditions 
are attributable to his military service.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiners should discuss the rationale 
of the opinions, whether favorable or 
unfavorable.  If the examiners are unable 
to render an opinion, he or she should so 
state, and offer any reasons why an 
opinion cannot be made.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiners 
for review of the Veteran's pertinent 
medical and other history. 

Advise the Veteran that failure to report 
for his scheduled VA examinations, without 
good cause, may have adverse consequences 
on his claims.  

2.  Then readjudicate the claims on the 
underlying merits, in light of the 
additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case (SSOC) 
and give them an opportunity to respond to 
it before the record is returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


